Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Response to Arguments and Amendment
In the previous Office Action, the Applicants were reminded of MPEP §2163(II)(A).  The remarks accompanying the previous amendments were silent upon where support for the previously filed amendments would be found in the originally filed application.  Similarly in this current response, the current response and newly filed amendments again have not pointed out where the new (or amended) claim[s] are supported, nor does there appear to be a explicit written description of the claim limitation “a through via disposed in the first wiring layer and that penetrates through an interface between the first wiring layer and the first semiconductor layer and the bonding interface to electrically connects the first structure and the second structure to each other” in the application as filed.  A proper response is requested.  See also MPEP § 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.")

The remarks merely restate the amendments and point Kao stating that Kao doesn’t teach the recited amendments.  These arguments are not persuasive, as the particular interpretation of the claims is not clearly understood.  The claims now recite two distinct interfaces “an interface” and a “bonding interface”.  These interfaces are not clearly and explicitly defined by the claim language.  
Do to the lack of discussion in the remarks point to where support for the new limitations may be found, “an interface” is not clearly understood.  This limitation is ambiguous and could be any interface between the first semiconductor layer and the first wiring layer.  As best understood from the Applicant’s figures, Kao depicts elements which may be interpreted as the same.  See marked up one to one matching between Applicant’s figure 10 and Kao’s fig 2C


    PNG
    media_image1.png
    758
    1146
    media_image1.png
    Greyscale


	
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach et al.  (US 20170200716 A1).



    PNG
    media_image2.png
    474
    376
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    483
    645
    media_image3.png
    Greyscale

Regarding claim 1, Or-Back et al. disclose semiconductor device comprising: 
a first structure in which a first wiring layer 1038 (Or-Bach fig. 10)  is stacked on a first layer that includes a first semiconductor layer 1022 (Or-Bach fig. 10) so that a surface of the first wiring layer contacts a surface of the first semiconductor (Or-Bach Figs. 21 & 31G – demonstrates the option of connecting the wiring layer to the first semiconductor layer as needed/desired.); 
a second structure (Or-Bach fig. 10 & 31G – i.e. lower transistor and wiring layer)  in which a second wiring layer is stacked on a second semiconductor layer 1010/3193so that a surface of the second wiring layer contacts a surface of the second semiconductor layer, wherein the first layer is joined to the second wiring layer at a joining surface between the first layer and the second wiring layer (Or-Bach fig. 10 & 31G); and 


    PNG
    media_image4.png
    481
    616
    media_image4.png
    Greyscale

a through via (1026/2150/3160) (Fig. 10/21/31G) disposed in the first wiring layer and that penetrates through an the surface of the first wiring layer and the surface of the first layer to the interface joining surface to electrically connect the first structure and the second structure to each other (Or-Bach, Fig. 10/21/31G), 
wherein the through via penetrates through an embedded oxide film of the first layer, wherein, in a cross sectional view, at least part of the embedded oxide film (1020/2156/3105) (Fig. 10/21/31G) isolates a source and a drain of a transistor disposed in the first semiconductor layer from surrounding semiconductor material of the first semiconductor layer, and wherein a thickness of the first layer penetrated by the through via is substantially the same as a thickness of the embedded oxide film (Or-Bach, Fig. 10/21/31G).

Regarding claim 2, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the through via induces  using the same conductive metal as conductive metal of a contact electrode which connects a wire arranged in the first wiring layer to the transistor (Or-Bach, Fig. 10/21/31G & entire document – wiring and vias are disclosed to be formed of the same conventional metals such as aluminum copper etc.).

Regarding claim 3, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the through via includes the same conductive metal as conductive metal of a wire arranged in the first wiring layer (Or-Bach, Fig. 10/21/31G – wiring and vias are disclosed to be formed of the same conventional metals such as aluminum copper etc.).



Regarding claim 5, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the embedded oxide film in which the through via is formed is deeper than a part of the embedded oxide film that isolates the source an d the drain of the transistor from the surrounding semiconductor material of the first semiconductor layer (Or-Bach, Fig. 10/21/31G).

Regarding claim 6, Or-Back et al. disclose a semiconductor device according to claim 1, wherein, the first semiconductor layer of the first structure includes, a semiconductor region of a first conductivity type and a semiconductor region of a second conductivity type type different from the first type are formed differently, (Or-Bach, Fig. 10/21/31G– the substrates have regions doped n-type and regions doped p-type.  This is understood doping required to form a pn junction (diode or transistor).  The depicted transistors and diodes meet the scope of the broad claim language.)  


Regarding claim 10, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the through via includes a conductor in contact with the embedded oxide film (Or-Bach, Fig. 10/21/31G - see regarding claim 1).

Regarding claim 11, Or-Back et al. disclose a semiconductor device of claim 10, wherein the embedded oxide film is in contact with the source and the drain of the transistor (Or-Bach, Fig. 10/21/31G - see regarding claim 1).

Regarding claim 12, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the second wiring layer comprises a contact electrode electrically connected to the through via at the joining surface (Or-Bach, Fig. 10/21/31G - see regarding claim 1).

Regarding claim 13, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the second wiring layer comprises one or more gate electrodes of one or more transistors   (Or-Bach, Fig. 10/21/31G - see regarding claim 1).

Regarding claim 14, Or-Back et al. disclose a semiconductor device according to claim 1, wherein a gate electrode of the transistor is disposed in the first wiring layer  (Or-Bach, Fig. 10/21/31G).

Regarding claim 15, Or-Back et al. disclose disclose a semiconductor device according to claim 1, wherein a width of a portion of the embedded oxide film between the through via and semiconductor material of the first semiconductor layer is within a range from about 10nm to about 100nm.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width  through routine experimentation and optimization to obtain optimal or desired device performance because the width is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 16, Or-Back et al. disclose a semiconductor device according to claim 1, wherein a surface of the through via at the joining surface is coplanar with a surface of the embedded oxide film at the joining surface  (Or-Bach, Fig. 10/21/31G - see regarding claim 1).

Regarding claim 17, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the source and the drain of the transistor contact the first wiring layer(Or-Bach, Fig. 10/21/31G - see reproduced figures provided regarding claim 1).

Regarding claim 18, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the thickness of the first layer is equal to the thickness of the embedded oxide film (Or-Bach, Fig. 10/21/31G - see reproduced figures provided regarding claim 1).

Regarding claim 19, Or-Back et al. disclose a semiconductor device according to claim 1, wherein the thickness if the embedded oxide film is greater than a thickness of the first semiconductor layer (Or-Bach, Fig. 10/21/31G – see reproduced figures provided regarding claim 1).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or-Back et al. in view of Or-Back et al.  (US 20190057959 A1) [here after Or-Back [2]] in view of Guidash (US 20100248412 A1).


Regarding claim 8, Or-Back in view of Or-Bach[2] in view of Guidash disclose a semiconductor device element comprising: 
a structure in which a first wiring layer is stacked on a first layer that includes a first semiconductor layer so that a surface of the first wiring layer contacts a surface of the first semiconductor layer (Or-Bach, Fig. 10/21/31G - see regarding claim 1);
a structure in which a second wiring layer is stacked on a second semiconductor layer so that a surface of the second wiring layer contacts a surface of the   second semiconductor layer, wherein the first layer is joined to the second wiring layer at a joining surface between the first layer and the second wiring layer (Or-Bach, Fig. 10/21/31G - see regarding claim 1); and 
a through via disposed in the first wiring layer and that penetrates through an the surface of the first wiring layer and the surface of the first layer to the joining surface to electrically connect the sensor structure and the logic structure to each other, wherein the through via penetrates through an embedded oxide film of the first layer, wherein, in a cross sectional view, at least part of the embedded oxide film isolates a source and a drain of a transistor disposed in the first semiconductor layer from surrounding semiconductor material of the first semiconductor layer(Or-Bach, Fig. 10/21/31G - see regarding claim 1), and wherein a thickness of the first layer penetrated by the through via is substantially the same as a thickness of the embedded oxide film (Or-Bach, Fig. 10/21/31G - see regarding claim 1). 
Or-Back may be merely silent upon the 3D IC being a imaging device specifically having a sensor structure and a logic structure.  The written description of Or-Bach however does suggest the the processes described within would be “for 3D Semiconductor and Photovoltaic Applications” (Or-Bach ¶0101).  3D semiconductor and photovoltaic application would have the sensor and logic structures as claimed..  For support see Or-Back [2] which teaches a analogous 3D IC stacked arrangement of Or-Back however teaches the arrangement were the upper level is a sensor and the lower level is the logic structure.
For additional support see Guidash figure 2 which demonstrates the capablility where specifically he first semiconductor layer may be designed to have sensor capability.

    PNG
    media_image5.png
    423
    516
    media_image5.png
    Greyscale

In view of Or-Back[2] and or Guidash, it would be obvious to one of ordinary skill in the art at the time of the invention to modify Kao to include sensor functionality in the first structure and the logic functionality in the second structure, as this functionality was known at the time of the invention when producing stacked structures as claimed.  One of ordinary skill in the act would be capable of modifying the device of Kao to include a sensor layer over the first semiconductor layer or modify the semiconductor layer to be a sensor layer.  Both options were known and used at the time of the invention in stacked semiconductor devices as claimed.

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.




Regarding claim 9, Or-Back in view of Or-Bach[2] in view of Guidash disclose a electronic device comprising an imaging element including: 
a structure in which a first wiring layer is stacked on a first layer that includes a first semiconductor layer so that a surface of the first wiring layer contacts a surface of the first semiconductor layer (Or-Bach, Fig. 10/21/31G - see regarding claim 1); 
a structure in which a second wiring layer is stacked on a second semiconductor layer so that a surface of the second wiring layer contacts a surface of the second semiconductor layer, wherein the first layer is joined to the second wiring layer at a joining surface between the first layer and the second wiring layer (Or-Bach, Fig. 10/21/31G - see regarding claim 1); and 
a through via disposed in the first wiring layer and that penetrates through the surface of the first wiring layer and the surface of the first layer to the joining surface to electrically connect the sensor structure and the logic structure to each other, wherein the through via penetrates through an embedded oxide film of the first layer, wherein, in a cross sectional view, at least part of the embedded oxide film isolates a source and a drain of a transistor disposed in the first  semiconductor layer from surrounding semiconductor material of the first semiconductor layer (Or-Bach, Fig. 10/21/31G - see regarding claim 1), and 
wherein a thickness of the first layer penetrated by the through via is substantially the same as a thickness of the embedded oxide film (Or-Bach, Fig. 10/21/31G - see regarding claim 1).  

Or-Back may be merely silent upon the 3D IC being a imaging device specifically having a sensor structure and a logic structure.  The written description of Or-Bach however does suggest the the processes described within would be “for 3D Semiconductor and Photovoltaic Applications” (Or-Bach ¶0101).  3D semiconductor and photovoltaic application would have the sensor and logic structures as claimed..  For support see Or-Back [2] which teaches a analogous 3D IC stacked arrangement of Or-Back however teaches the arrangement were the upper level is a sensor and the lower level is the logic structure.
For additional support see Guidash figure 2 which demonstrates the capability where specifically he first semiconductor layer may be designed to have sensor capability.

    PNG
    media_image5.png
    423
    516
    media_image5.png
    Greyscale

In view of Or-Back[2] and or Guidash, it would be obvious to one of ordinary skill in the art at the time of the invention to modify Kao to include sensor functionality in the first structure and the logic functionality in the second structure, as this functionality was known at the time of the invention when producing stacked structures as claimed.  One of ordinary skill in the act would be capable of modifying the device of Kao to include a sensor layer over the first semiconductor layer or modify the semiconductor layer to be a sensor layer.  Both options were known and used at the time of the invention in stacked semiconductor devices as claimed.

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/24/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822